COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-18-00714-CR
 Style:                  Walter Nelson v. The State of Texas
 Date motion filed*:     December 19, 2018
 Type of motion:         First Motion for Extension of Time in Which to File Appellant’s Brief
 Party filing motion:    Appellant’s Appointed Counsel Richard K. Oliver
 Document to be filed:   Appellant’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                December 19, 2018
        Number of extensions granted:          0     Current Due Date: December 19, 2018
        Date Requested:                   April 18, 2019 (120 days from original due date)

Ordered that motion is:
       Granted, in part
              If document is to be filed, document due: February 19, 2019.
                    No further extensions of time will be granted absent extraordinary
                     circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Because appellant’s counsel has filed a first extension requesting 120 days to file his
         brief due to briefs due or trials scheduled in other cases for January and because he is
         a solo practitioner, his request is granted, in part, for 60 days due to the total length
         requested. See TEX. R. APP. P. 4.1(a), 10.5(b)(1)(C), 38.6(d). However, counsel is
         warned that no further extensions will be granted absent extraordinary
         circumstances.

Judge’s signature: _/s/ Evelyn V. Keyes_________________________________
                   ☒ Acting individually       Acting for the Court
Date: __December 21, 2018______